Title: Enclosure: Thomas Jefferson’s Notes on William Wirt’s Biography of Patrick Henry, [ca. 29 September 1816]
From: Jefferson, Thomas
To: 


            
              ca. 29 Sept. 1816
            
            page 92. there is one circumstance in my letter here quoted which may not perhaps be exactly correct, to wit, whether Govr Livingston produced Jay’s draught in the House of Congress, or in the Committee to which Lee’s draught was recommitted? the latter seems most agreeable to usage; and lest I should have erred in this particular, I have so modified the quotation as to adapt it to either fact. this anecdote will probably draw on me the wrath of the family & friends of mr Lee, who are exceedingly jealous of the fame of their eminent relation. it will only add however a bouche à feu the more to the battery of obloquy which, reared in 94, has been incessantly directed on me, but without changing my course a single point. mr Jay’s rude address to mr Lee in my presence, and which I immediately diverted from him would have been a mortifying addition to the anecdote: but this does not belong to history.
            pa. 92. Capt Foy was private Secretary to Ld Dunmore, lived with him in the palace, was believed to be the chief instigator of all his violences, and being very ill-tempered, haughty & presumptuous, was very obnoxious.
            pa. 110. Was not William Nelson still living? if he was, he was the President. I thought he retired to Hanover and died there some time after these transactions. his brother Thomas, the Secretary, succeeded as President only on his death, whenever that took place.
            pa. 128. that mr Henry wanted personal courage was the very general belief of all his acquaintances, strengthened perhaps by inference from the fact that his brother William, and half brother Syme were notorious cowards. but I know nothing of the facts on which this opinion of mr Henry was founded; nor do I recollect having heard except a single one related to me by Govr Page, then a member of the Committee of safety. this was that while mr Henry’s corps was encamped near Williamsburg, a nocturnal alarm took place, on a false report that the enemy had landed, I believe, at Burwell’s ferry: and were on their march to the city. mr Henry was so panic struck as to be incapable of giving an order, and the next in command was obliged to array the men, and take the necessary measures for defence. the belief therefore that mr Henry was no souldier, which prevailed with the Committee of safety, and also with our own members of Congress, might justify them in not confiding to him the military destinies of the state. the same doubt occasioned a refusal of command sollicited by Colo Byrd, one of our highest citizens in rank & wealth, who had been Colo of a regiment in the war of 1755. it is true indeed that mr Henry and mr Pendleton each, thought they saw in the other character of the other something which they condemned; of which those who knew both more intimately than either did the other, acquitted both. but and this distrust they never dissembled in their private conversations. they were always polite to each other, but nothing affectionate. possibly some of the this grudge might have incorporated itself with mr Pendleton’s judgments on the military merit of mr Henry: but since this fe trait in mr Henry’s character has at least been believed, and no fact has been produced to prove it ill-founded (for his march to Williamsburg proved civil courage only, but not military, as he knew there was no enemy to meet him) why bring it into view at all? mr Henry’s transcendent eminence as an Orator & Statesman, and especially his unquestioned primacy in bringing on the revolution give him a mass of fame sufficient to satisfy any ambition. to claim for him questionable merits detracts more than it adds in the estimate of his character. Demosthenes like Henry, was unquestioned as an Orator & Statesman, but doubted as a soldier. but is it not found that, on the former grounds alone the Graecian is placed as high as mortal man can be? the danger is that if this point be urged it may produce contradiction and proof, which would die away if not excited. I was as intimate, and more cordial with mr Henry in those days, than perhaps any other of those with whom he acted on the higher stage of affairs; and my settled opinion was this.   when mr Henry found that the business of Congress had got into a regular train of action, in which he could no longer maintain his eminence, it became his wish to withdraw; and the military command in Virginia, which was conferred on him while absent at Philadelphia, appeared to him as a god-send to justify his retirement from Congress. I accompanied him to Virginia on his return, which gave me some opportunity of estimating his views on the occasion. I did not observe that they were directed to military fame, or that he thought his appointment had put him into the line of splendid utility. indeed I doubted from his conversation, whether he meant to accept it. add to this that his mind was not formed for subordination, even to a Committee of safety, or a Convention. he became anxious therefore to withdraw from his military station, after it had served the purpose of procuring him a decent retreat from his Congressional one; and the question about rank furnished him plausible cause. of this he availed himself, and thus got back to that ground on which nature had formed him to command. he returned to our civil councils which were his natural element, and in which his eminence at once placed him at their head. this I did then, and do still verily believe was the train of views on which mr Henry acted. I think that he felt himself at home in civil affairs and soaring above all: but not at all so in military things: that he never had a wish or a thought of pursuing that career, in which there  was already a croud of Generals, who must for ever be above him, and that his apparent resentment covered really a secret wish. mr Henry was not a man who, on a nice punctilio of honor, would have withdrawn from a post of his choice in a cause in which he was so ardent.
            If this be a true view of the question between mr Pendleton & mr Henry, it would seem that all difficulty may be avoided by striking out the whole of what relates to this incident, and leaving it blank to bury the question as to both in oblivion. while this would leave in quiet the admirers of both parties, it would remove from the page of history an example of sacrificing so holy a cause, and at so early a period of it, to personal passions and interests; which it is distressing, in such a case, to suppose but on notorious fact.
            pa. 137. Can this preamble be correctly copied from the printed one? it is not grammar. my original draught did not run so, as may be seen if examined.
            pa. 144. I think that Congress only authorised Genl Washington to extend military law (which always prevails within a camp & to gunshot distance beyond the line of centinels) to the distance of twenty miles around his camp. but I am not sure of this, and it ought to be enquired into; for it is not useful that examples should be strained to furnish precedents for so execrable a measure as the establishment of a dictator.
            Of the anecdote of popular violence on the flag of the General assembly in 1769. I never before heard, nor can I believe it true. I was in Williamsburg during the 4. courts of Apr. June, Oct. & Dec. of that and of some years preceding & subsequent, and also during the autumn session of the legislature of the same year, and do not remember to have heard a word of such an act of insurgency of our people; and had I ever heard it, I could not have forgotten so unique a fact. it would have been the first instance of actual riot, in our country below the mountains since Bacon’s rebellion. the previous assemblages of people to ask their stamp masters to resign were entirely peaceable. in 1769 the people were yet entirely submissive to the laws, and would have been unquestionably punished for any daring breach of them.
          